Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
2.        The following is an examiner’s statement of reasons for allowance:
With the amendment filed on September 24, 2021, Applicant has provided persuasive arguments and has incorporated allowable subject matter into independent Claims 1, 18, and 25. The amended subject matter which was not found in the prior art is recited as follows in Claims 1 and 25:
		determining, by the computing device, that the network connection has been re-established based on receipt, from the client device, of a ping indicative of network connectivity being restored.
Although Examiner found many references in which pings are sent to indicate connectivity, most involve the ping being sent from a server to a client device, and not from the client device to the server, which is recited as the “computing device” in the instant claims.  The most relevant reference was Miller et al. (US 20150350314 A1), but that prior art has a connectivity coordinator sending the pings to IP addresses, but does not disclose that the ping is to indicate restoration of connectivity, as claimed.
The novel subject matter for Claim 18, which was not found in the prior art is as follows:
		in response to receipt of a connection request comprising credentials associated with a user of a first client device from a second client device, determine, by the apparatus, that suspension of operation of one or more applications corresponds to a user of the second client device. 

Therefore, Claims 1-7, 18, and 21-32 have been allowed.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLLIS A BOOK whose telephone number is (571)272-0698.  The examiner can normally be reached on M-F 10:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/PHYLLIS A BOOK/Primary Examiner, Art Unit 2454